 

Exhibit 10.2

[tex10-2logo.jpg]

 

Confidential

 

September 19, 2013

 

Navidea Biopharmaceuticals, Inc

425 Metro Place North, Suite 300

Dublin, OH 43017

 

Attention: Mark Pykett, Chief Executive Officer

 

 

Re:Engagement with JMP Securities LLC

 

Dear Mark:

 

We are pleased to confirm the terms upon which JMP Securities LLC (“JMP”, “we”
or “us”) is engaged by Navidea Biopharmaceuticals, Inc. (“you” or the “Company”)
as the sole placement agent with respect to a purchase of $30 million of common
stock by Crede Capital Group, LLC (the “Transaction”). That “Transaction”
constitutes a Transaction for the purpose of the agreement. This letter will
confirm the understanding and agreement between JMP and the Company (the
“Agreement”).

 

You are engaging us as the placement agent for a direct placement common stock
and warrants of the Company (the “Securities”) in the Transaction. The proposed
terms of the Transaction will depend on the outcome of our due diligence
investigation and market conditions and the actual terms will be subject to
negotiations between the Company, us and Crede Capital Group, LLC. The Company
will be responsible for the preparation and contents of all legal documents to
effectuate the Transaction. These materials will furnish all information
required to be disclosed or furnished to investors under applicable securities
laws and will not contain any untrue statement of material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

You may in your sole discretion postpone, modify or abandon a Transaction prior
to closing. Either of us may decline to participate in a Transaction if we
reasonably determine that the Transaction has become impractical or undesirable.
Unless we have notified you in writing of our decision not to participate, you
will not make any commitment with any other securities broker-dealer to
participate in the Transaction during the term of this engagement without our
prior written consent. We reserve the right to retain other broker-dealers to
act as sub-agents on our behalf and to retain foreign representatives to act on
our behalf for offers to non-United States persons (as defined under the
Securities Act of 1933). We are an independent contractor to you and do not
assume the responsibilities of a fiduciary to you or your shareholders in
connection with the performance of our services.

 

This Agreement shall not give rise to any commitment by us to act as a principal
in a Transaction and we will have no authority to bind you. With your consent,
we may retain other advisors or consultants to act on our behalf in connection
with a Transaction. An affiliate of JMP may elect to purchase Securities, but
any such decision and relationship is entirely independent of our agreement
hereunder.

 



JMP Securities LLC

600 Montgomery Street tel 415.835.8900 Suite 1100 fax 415.835.8920 San
Francisco, CA 94111 www.jmpsecurities.com

 





 

 

 

 



Navidea Biopharmaceuticals

September 10, 2013

Page 2 of 4

 

The term of our engagement will begin on the date hereof and continue for six
(6) months or until earlier terminated by the final closing of a Transaction or
our mutual written agreement. Our engagement may also be terminated by either
party upon 30 days’ prior written notice. Any early termination of our
engagement by the Company will not affect your obligation to pay our fees or
reimburse our expenses.

 

Except with respect to the Transaction contemplated by this Agreement, for a
period commencing one week prior to the closing and ending ninety (90) days
following the closing of the Transaction (the “Lock-Up Period”), the Company
will not, and will cause each named executive officer (as identified in the
Company’s most recent Proxy Statement) and director of the Company to agree in
writing with us that he or she will not, directly or indirectly, (1) offer for
sale, sell, pledge or otherwise dispose of (or enter into any transaction or
device which is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any shares of Company common stock
or any securities convertible into or exchangeable for Company common stock, or
sell or grant options, rights or warrants with respect to any shares of Company
common stock or securities convertible into or exchangeable for Company common
stock (other than the grant of options pursuant to option plans existing on the
date hereof), (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such shares of Company common stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
common stock or other securities, in cash or otherwise, in each case without the
prior written consent of us. The foregoing restriction shall not apply to (i)
securities required to be issued pursuant to contractual obligations of the
Company in effect as of the date of this Agreement; or (ii) equity securities
issued pursuant to employee benefit or purchase plans in effect as of the date
of this letter agreement or pursuant to bona fide employee benefit or purchase
plans established during the Lock-Up Period.

 

At the closing of a Transaction with Crede Capital Group LLC or one or more of
its affiliates (“Crede”) during the term of our engagement and one month
thereafter, a fee of three and one-third percent (3.33%) of the gross proceeds
of such Transaction will be due to us. At the closing of a Transaction with any
investor(s) other than Crede during the term of our engagement and one month
thereafter, a fee of six percent (6.0%) of the gross proceeds of such
Transaction will be due to us. Our fee will be paid immediately upon closing and
out of the proceeds of the Transaction and shall not be reduced by any
obligation that the Company may have to any other broker or finder.

 

In addition to the fee payable to us under this Agreement, the Company agrees to
reimburse us upon request for our out-of-pocket expenses incurred in connection
with our services under this Agreement (with supporting invoices or receipts),
including the reasonable fees and disbursements of our legal counsel. Without
the written consent of the Company, such expenses, fees and disbursements shall
not exceed $100,000. You will reimburse us within thirty (30) days after receipt
of an invoice from us. All expenses normally borne by the Company for
transactions of this type will be paid by the Company.

 

We and the Company agree to the terms set forth in Exhibit A, which is
incorporated by reference into this agreement and shall survive any termination
or expiration of our engagement. If an agreement for a sale of the Company is
entered into and the obligations of the Company in Exhibit A are not assumed, in
a form and manner satisfactory to JMP, by operation of law or contract by the
acquiring entity, the Company agrees to arrange alternative means of providing
for such obligations prior to consummation of such transaction, including
providing insurance or creating an escrow, in each case in an amount and upon
terms and conditions satisfactory to JMP.

 

 

 



 

Navidea Biopharmaceuticals

September 10, 2013

Page 3 of 4



 

You agree that we have the right to publicize our involvement in a Transaction
and place “tombstones” at our expense describing our services hereunder, but we
agree not to use or disclose any confidential information concerning you for any
purposes other than those contemplated in the agreement. If we request, you will
include a mutually acceptable reference to us in the press release or other
public announcement by you regarding a Transaction. The Company understands and
agrees that, without JMP’s prior written consent, which shall not be
unreasonably withheld, JMP may not be quoted or referred to in any document,
release, or communication prepared, issued, or transmitted by the Company,
including any entity controlled by, or under common control with, the Company
and any director, officer, employee or agent thereof, unless the Company is
required to disclose such information.

 

All notices or communications hereunder will be in writing and mailed or
delivered to the parties at addresses set forth on the first page of this
agreement and to the attention of the signatories to this agreement. The
representations, warranties and covenants of the Company set forth herein will
remain in full force and effect regardless of any investigation made by or on
behalf of us, any potential investor in a Transaction or any other entity or
persons and will survive the closing of the Transaction. The provisions of this
agreement regarding fees, expenses and Exhibit A shall survive any termination
or expiration of our engagement.

 

This agreement, including Exhibit A, shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any principles of conflicts of law. Each of we and the Company (on its own
behalf and, to the extent permitted by law, on behalf of its shareholders)
waives any right to trial by jury in any action, claim, suit or proceeding and
consents to personal jurisdiction and exclusive venue in the federal or state
courts located in the city and county of New York, New York with respect to our
engagement under or actions in connection with this agreement.

 

This agreement, together with Exhibit A hereto, contains the entire agreement
between us concerning a Transaction and supersedes any prior understanding or
agreement. Any amendment or waiver of any right or obligation must be in writing
signed by the party against whom it is sought to be enforced. The rights and
obligations you have or may have to us or any of our affiliates under any other
agreement are separate from your rights and obligations under this agreement and
will not be affected by our performance or failure to perform hereunder. The
officer signing below is duly authorized to execute this agreement on behalf of
the Company and upon execution; it shall be binding against the Company and in
full force and effect.

 

This agreement may not be assigned by any party without the prior written
consent of the parties. The benefits of this agreement and the attached
indemnification shall inure to the respective successors and assigns of the
parties to and persons indemnified under this agreement and their successors,
assigns and representatives, and the obligations and liabilities assumed in this
agreement and the attached indemnification shall be binding upon each party’s
respective successors and assigns.

 

[Remainder of the page intentionally left blank.]

 

 

 



 

Navidea Biopharmaceuticals

September 10, 2013

Page 4 of 4



 

This agreement is effective as of the date first set forth above. Please confirm
that the foregoing correctly and completely sets forth our understanding by
signing and returning to us the enclosed duplicate of this agreement. We thank
you for the opportunity to share in your business endeavors and are looking
forward to a successful and mutually beneficial relationship.

 

  Very truly yours,       JMP SECURITIES LLC       By:  /s/ Kent Ledbetter    
Kent Ledbetter     Director of Investment Banking

 

Accepted and agreed as of the date first written above:

 

NAVIDEA BIOPHARMACEUITCALS, INC.

 



By: /s/ Brent L. Larson     Brent L. Larson   Chief Financial Officer

 

 

 

 

EXHIBIT A

 

INDEMNIFICATION AGREEMENT

 



The signatory to the attached Engagement Agreement (“we,” “our,” “us” or the
“Company”) hereby agrees to indemnify JMP Securities LLC (“JMP”), its
affiliates, and each of their respective members, officers, directors, agents,
employees and controlling persons (within the meaning of Section 20 of the
Securities Exchange Act of 1934 and Section 15 of the Securities Act of 1933)
(each of the foregoing, including JMP, an “Indemnified Person”) and to hold each
Indemnified Person harmless from and against any and all losses, claims,
damages, expenses (including reasonable fees, disbursements and other charges of
counsel, all of which shall be payable quarterly as they are incurred), whether
joint or several (all of the foregoing, “Liabilities”), to which any Indemnified
Person may become liable or subject, directly or indirectly, based upon,
relating to or arising out of the engagement agreement to which this
Indemnification Agreement is attached (the “Engagement Agreement”) or any
Indemnified Person’s role therein; provided, however, that we shall not be
liable under this paragraph to the extent it is finally judicially determined by
a court of competent jurisdiction that such Liabilities resulted primarily from
the willful misconduct, gross negligence, or violation of applicable law of such
Indemnified Person.

 

We also agree to reimburse each Indemnified Person promptly upon request for all
expenses (including reasonable fees, disbursements and other charges of counsel)
as they are incurred in connection with the investigation of, preparation for,
defense of, or provision of evidence in, any action (including actions brought
by us or our equity holders or derivative actions brought by any person claiming
through us or in our name), claim, suit, arbitration, proceeding or
investigation, whether formal or informal, directly or indirectly, relating to
or arising out of, the Engagement Agreement or any Indemnified Person’s role
therein, whether or not pending or threatened and whether or not any Indemnified
Person is a party to such proceeding. Notwithstanding the foregoing, the
relevant Indemnified Person shall repay such reimbursements to the extent they
are attributable to Liabilities finally judicially determined by a court of
competent jurisdiction to have resulted primarily from the willful misconduct,
gross negligence or violation of applicable law of such Indemnified Person.

 

We further agree that no Indemnified Person shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to us or anyone claiming
through us or in our name or right, directly or indirectly, in connection with
(i) advice or services rendered or to be rendered by any Indemnified Person
pursuant to the Engagement Agreement; (ii) the transactions contemplated by the
Engagement Agreement or (iii) any Indemnified Person’s actions or inactions in
connection with any such advice, services or transactions except to the extent
that it is finally judicially determined by a court of competent jurisdiction
that such Liabilities resulted primarily from the willful misconduct, gross
negligence or violation of applicable law of the relevant Indemnified Person. In
no event will any Indemnified Person be liable or obligated in any manner for
any consequential, exemplary or punitive damages or lost profits arising out of
the Engagement Agreement or any services provided thereunder and the Company
agrees not to seek or claim any such damages or lost profits in any
circumstances.

 

Promptly after JMP receives notice of the commencement of any action or other
proceeding in respect of which indemnification or reimbursement may be sought
hereunder, JMP will notify thereof; but the omission so to notify us shall not
relieve us from any obligation hereunder unless, and only to the extent that,
such omission results in our forfeiture of substantive rights or defenses. If
any such action or other proceeding shall be brought against any Indemnified
Person, we shall, upon written notice given reasonably promptly following your
notice to us of such action or proceeding, be entitled to assume the defense
thereof at our expense with counsel chosen by us and reasonably satisfactory to
such Indemnified Person; provided, however, that any Indemnified Person may at
its own expense retain separate counsel to participate in such defense.
Notwithstanding the foregoing, such Indemnified Person shall have the right to
employ separate counsel at our expense and to control its own defense of such
action or proceeding if, in the reasonable opinion of counsel to such
Indemnified Person, (i) there are or may be legal defenses available to such
Indemnified Person or to other Indemnified Persons that are different from or
additional to those available to us, or (ii) a conflict may arise between the
positions of the Indemnified Person and us in conducting the defense of any such
action that would make such separate representation advisable; provided,
however, that in no event shall we be required to pay fees and expenses under
this indemnity for more than one firm of attorneys (in addition to local
counsel) in any jurisdiction in any one legal action or group of related legal
actions.

 

If for any reason the foregoing indemnification and/or reimbursement is
unavailable to any Indemnified Person or insufficient to hold it harmless, then
we will contribute to the amount paid or payable by such Indemnified Person as a
result of such Liabilities in such proportion as is appropriate to reflect the
relative benefits to the Company on the one hand and JMP on the other hand in
connection with the transaction to which such indemnification or reimbursement
relates or if such allocation is not available, in such proportion as is
appropriate to reflect not only the relative benefits, but also the relative
fault of the parties as well as any other relevant equitable considerations,
provided, however, that in no event shall the aggregate amount to be contributed
by all Indemnified Persons exceed the fees actually received by JMP under the
Engagement Agreement.

 

We will not, without the prior written consent of JMP, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding in respect of which indemnification could be sought hereunder
(whether or not any Indemnified Person is a party thereto) unless such
settlement, compromise or consent includes a full and unconditional release
reasonably satisfactory to JMP of JMP and each other Indemnified Person from all
liability arising or that may arise out of such claim, action or proceeding and
the parties agree that the terms of such settlement, compromise and consent
shall remain confidential.

 

The rights accorded to Indemnified Persons hereunder shall be in addition to any
rights that any Indemnified Person may have at common law, by separate agreement
or otherwise. If any provision hereof shall be determined to be invalid or
unenforceable in any respect, such determination shall not affect such provision
in any other respect or any other provision of this agreement, which shall
remain in full force and effect. Each Indemnified Person is an intended
beneficiary hereunder. The foregoing Indemnification Agreement shall remain in
effect indefinitely notwithstanding any expiration or termination of the
Engagement Agreement.

  

 

A-1

 

